The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on January 29, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
 
Status of Claims
Claims 1, 12 and 15 are amended, claims 9-10 were previously canceled. Claims 1-8 and 11-16 are pending.

Priority
The priority date that has been considered for this application is July 28, 2016.  

Response to Amendment
Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below 

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 20110041078 A1, hereinafter “PARK”) in view of Kim et al (KR 10-2012-0079208, hereinafter “Kim”) and SHEKHAR et al (US 20150009020 A1, hereinafter “SHEKHAR”). 

Regarding claim 1 (Currently Amended), PARK teaches A device for generating a graphic user interface (GUI) for controlling a plurality of external devices (Figs 1 and 2), the device comprising: 
a display (Fig. 2, 260, display unit);
a communication interface (Fig. 2, 210 communication unit) configured to: 
communicate with the plurality of external devices (Fig. 1), and 
a processor (Fig. 2, 230 control unit) configured to: 
install the plurality of control applications based on the received information of the plurality of control applications (para [0101], “In step 450, the integrated UI creating device combines the first and second application UIs into an integrated UI, depending on a connectivity relation…”),
identify, from the plurality of installed control applications, function information for controlling the plurality of external devices, among the received information of the plurality of control applications (para [0035], “More specifically, the integrated UI creating device 10 retrieves characteristic information about application UIs the individual UI providing devices 20 and 30 respectively offer. For example, retrieved characteristic information may include, but is not limited to, Graphic UI (GUI) information about size and color of modules that constitute each application UI, and information about name and attribute of interfaces that define functions of such modules…”), and 
display a GUI for controlling the plurality of external devices, generated based on the identified function information, through the integrated application (Fig. 1, step 150, Fig. 4, step 460), 
PARK does not explicitly teach 
receive information of a plurality of control applications to control the plurality of external devices, from a server, wherein the plurality of control applications are applications for respective of the external devices;
execute an integrated application which is different from each of the plurality of control applications, 
wherein the GUI comprises first icons for controlling some functions selected from among functions provided by the plurality of external devices and second icons for executing the plurality of control applications installed in the device.
Kim teaches 
receive information of a plurality of control applications to control the plurality of external devices, from a server (para 22, “Moreover “although not illustrated” the profile server manages the profile of each controlled system devices and the profile of controlled system devices (110” 120” 130) is provided for the terminal (100) according to the request of the terminal (100).”), wherein the plurality of control applications are applications for respective of the external devices (para 21, “The above the terminal (100) has the input “the display” and the telecommunication function with reference to 1 and it communicates with peripheral devices (110” 120” 130) in which the controlled system is and the profile of controlled system devices (110” 120” 130) is obtained and one integrated control application is configured using the obtained profile and the application (or” the service) of corresponding controlled system devices (110” 120” 130) is remote-controled using the above-mentioned formed integrated control application.”)
wherein the GUI comprises first icons for controlling some functions selected from among functions provided by the plurality of external devices (Kim para 29, “… Here “the control command information registered by the UI information for the screen configuration and object is comprised and the profile is besides formed including the communication protocol and the image information and arrangement (Layout) information of the object in which the UI information organizes the screen are comprised….”) and second icons for executing the plurality of control applications installed in the device (Kim para 30, “The controlled system device is remote-controlled using the control application (214) in which the control interaction manager (210) is formed…“)
PARK and Kim are analogous art because both deal with application/device control.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of PARK and Kim before him/her before the effective filing date of the claimed invention, to incorporate the features of Kim into PARK because Kim’s teaching provides techniques that solve a problem and provide convenience to customers (Kim, para 5-11).
Neither PARK nor Kim explicitly teaches
execute an integrated application which is different from each of the plurality of control applications, 
SHEKHAR teaches 
execute an integrated application which is different from each of the plurality of control applications (para [0063], “The controller 100 may control the storage 170 to store therein control information received by the receiver 110 and including at least one of the ID information, the control key and the control application 172 of the plurality of ,
The combination of PARK and Kim along with SHEKHAR are analogous art because all deal with application/device control.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of PARK, Kim and SHEKHAR before him/her before the effective filing date of the claimed invention, to incorporate the features of SHEKHAR into PARK and Kim because SHEKHAR’s teaching provides techniques with which “a user may easily control the devices” (SHEKHAR, para [0008-0009]).

Regarding claim 2 (Previously Presented), PARK as modified by Kim and SHEKHAR teaches claim 1, PARK further teaches wherein the communication interface is further configured to receive information of a new control application (Fig. 1, steps 125 and 130), and 
the processor is further configured to: 
install the new control application based on the received information of the new control application (para [0037], “Then the integrated UI creating device 10 produces an integrated UI by combining retrieved application UIs…Accordingly, when combining the first and second application UIs into an integrated UI, the integrated UI creating device 10 performs a mapping of retrieved characteristic information to each application UI displayed in an integrated UI.” this paragraph implies installation (by performing a mapping of retrieved characteristic information to each application UI displayed in an integrated UI) of the new control application) , and 
add, to the integrated application, a function to control an external device corresponding to the installed new control application (para [0093], “Thereafter, when any application UI in the integrated UI is selected, the mobile device 10 sends a function invocation signal to the corresponding individual UI providing device so that a particular function corresponding to a selected application UI may begin to be performed…” this 

Regarding claim 3 (Previously Presented), PARK as modified by Kim and SHEKHAR teaches claim 2, PARK further teaches wherein, when the information of the new control application is received, the processor is further configured to determine whether the new control application interacts with the integrated application (para [0100], “In step 430, the integrated UI creating device receives at least one of the first application UIs from the first individual UI providing device and at least one of the second application UIs from the second individual UI providing device. In step 440, the integrated UI creating device checks a connectivity relation of the first and second individual UI providing devices through the received first and second application UIs. Specifically, the integrated UI creating device determines connectable application UIs by comparing a predefined connectivity relation list with characteristic information about each application UI…”).

Regarding claim 4 (Original), PARK as modified by Kim and SHEKHAR teaches claim 1, PARK further teaches wherein a list of functions of the plurality of external devices to be controlled by the integrated application is preset in the integrated - 30 -0502-0439 (SH-54350-US-DMC)English Translationapplication for each of the plurality of external devices (para [0035], “…For example, retrieved characteristic information may include, but is not limited to, Graphic UI (GUI) information about size and color of modules that constitute each application UI, and information about name and attribute of interfaces that define functions of such modules. Such characteristic information may be handled in a presentation engine, a specialized module for external communications, a UI management engine, an application programming interface, a temporary memory of a system library, or any equivalent thereof…”).

Regarding claim 5 (Original), PARK as modified by Kim and SHEKHAR teaches claim 1, PARK further teaches wherein a list of functions of the plurality of external devices to be controlled by the integrated application is provided from the plurality of control applications to the integrated application (para [0091], “The mobile device 10 receives the print application UI 310, the set application UI, the photo viewer application UI 320 and the enlarge application UI 330 from the printer 20 and the camera 30…” See also para [0092]).

Regarding claim 6 (Original), PARK as modified by Kim and SHEKHAR teaches claim 1, PARK further teaches wherein the processor is further configured to control the plurality of external devices based on a user's input to the GUI provided by the integrated application (para [0043], “The input unit 220 creates various input signals depending on user instructions and delivers various input signals to the control unit 230. The input unit 220 may include, but is not limited to, a touch screen, a keypad, a remote control, or any other equivalent. Particularly, the input unit 220 sends an input signal indicating an application UI selected by a user to the control unit 230.” See also para [0044-0045]).

Regarding claim 7 (Previously Presented), PARK as modified by Kim and SHEKHAR teaches claim 6, PARK further teaches wherein a control command to control the plurality of external devices is provided from the plurality of control applications to the integrated application (Fig. 1, steps 125 and 130), and 
wherein the control command is provided by the integrated application to the plurality of external devices (Fig. 1, steps 155 and 160).

Regarding claim 8 (Previously Presented), PARK as modified by Kim and SHEKHAR teaches claim 6, PARK further teaches wherein a control request to control the plurality of external devices is provided from the integrated application to the plurality of control applications (para [0039], “In steps 155 and 160, when each of the first and second application UIs is selected in the integrated UI, the integrated UI creating device 10 sends a function invocation signal to each of the first and second individual UI providing devices 20 and 30…”), and 
wherein a control command to control the plurality of external devices is provided, based on the control request, by the plurality of control applications to the plurality of external devices (para [0039], “…Here, a function invocation signal starts a particular function in the individual UI providing device 20 or 30. Accordingly, in step 170, after receiving a function invocation signal, each of the first and second individual UI providing devices 20 and 30 starts a selected function”).

Regarding claim 11 (Previously Presented), PARK as modified by Kim and SHEKHAR teaches claim 1, PARK further teaches wherein the communication interface comprises: a first communication interface configured to communicate with the plurality of -31-0502-0439 (SH-54350-US-DMC) English Translation external devices (Fig. 1, steps 115 and 120 indicate a communication interface to communicate with external devices); and 
a second communication interface configured to receive the information of the plurality of control applications (Fig. 1, steps 125 and 130 indicate a second communication interface configured to download the control applications).

Regarding claim 12 (Currently Amended), it is directed to a method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 12.

Regarding claim 13 (Previously Presented), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 14 (Previously Presented), it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 15 (Currently Amended), it is directed to A non-transitory computer-readable recording medium to implement the method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 15. Note that PARK teaches A non-transitory computer-readable recording medium (para [0035], “…Such characteristic information may be handled in a presentation engine, a specialized module for external communications, a UI 

Regarding claim 16 (Previously Presented), PARK as modified by Kim and SHEKHAR teaches claim 1, Kim further teaches wherein the integrated control application is configured to obtain the function information based on a control application configured to push the function information to the integrated control application (para 22, “… Or controlled system devices (110” 120” 130) can manage the profile with the dissimilar method as well as without the separate profile server and the profile of controlled system devices (110” 120” 130) can be provided for the terminal (100) through the P2P mode through the direct connection which in this case “ goes with the terminal (100)  and controlled system devices (110” 120” 130)….” For motivation to combine, refer office action regarding claim 1).

Response to Arguments
Applicant's arguments regarding art rejections filed 1/29/2021 have been fully considered but they are not persuasive.
On p9 last paragraph of the Remarks filed 1/29/2021, Applicant argued that “there is no mention of a communication interface configured to receive information of a plurality of control applications to control the plurality of external devices, from a server, wherein the plurality of control applications are applications for respective of the external devices a processor configured to: execute an integrated application which is different from each of the plurality of control applications, wherein the GUI comprises first icons for controlling some functions9 selected from among functions provided by the plurality of external 
Examiner respectfully disagrees, because, as set forth in the office action above, Kim teaches “a communication interface configured to receive information of a plurality of control applications to control the plurality of external devices, from a server, wherein the plurality of control applications are applications for respective of the external devices” (Kim, para 21-22, wherein the terminal has telecommunication function which indicates a communication interface to receive information. SHEKHAR teaches “a processor configured to: execute an integrated application which is different from each of the plurality of control applications” (SHEKHAR, para [0063] as set forth in the office action above). And Kim also teaches “wherein the GUI comprises first icons for controlling some functions9 selected from among functions provided by the plurality of external devices and second icons for executing the plurality of control applications installed in the device” (Kim, para 29-30 as set forth in the office action above.)
Applicant’s argument against Lee is moot upon new ground(s) of rejections made in this office action above.
Applicant’s other arguments are based on the argument in para 23, as explained in para 24, the cited references teach the claim features under discussion, the claims are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192